                                                               United States District Court
                                                                 Southern District of Texas

                                                                     ENTERED
                  IN THE UNITED STATES DISTRICT COURT           December 23, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXA S           David J. Bradley, Clerk
                            HOUSTON DIVISTON



LONDON JENKINS,
SPN #02834419,

                  Petitioner,

                                            CIV IL ACTION NO . H-19-4927

HARRIS COUNTY SHERIFF
ED GONZALES,

                 Respondent .



                     MEMORANDUM OPIN IQY AND ORDER



    The petitioner, London Jenkins (SPN #02834419), is currently
   custody             Harris County                  pretrial detainee .

Jenkins has filed a Petition            Writ    Habeas Corpus Under

         2241 (npetition'') (Docket Entry                  regarding the
criminal charges that are pending against him . A fter considering

                                                      court        dism iss

             without prejudice         the reasons explained below .

                            1.    Backcround

    Jenkins   indicates    that           eurrently        custody     as

pretrial detainee facing unspecified charges .'           Public records

clarify that Jenkins has been charged with committing aggravated

robbery with a deadly weapon         Harris County Cause           1607831



    'Petition, Docket Entry No .
and 1607832 , wh ich are pending against him       the 174th District

          Harris County, Texasx
     Jenkins seeks relief under 28 U .S.C . 5 2241 from his continued

pretrial detention         the Harris         Jail, arguing that his

constitutional rights have been violated          connection with his

state court

              indictment does not state sufficient
          constitute an offense under Texas law ;

          the charges have been lodged in violation of the
          Fourth, Fifth, and Sixth Amendments to the United
          States Constitution, as well as the Due Process and
          Equal Protection Clauses, because there is
          nphysical evidence'' against him ;

          the charges violate Substantive Due Process and
          Equal Protection of the Laws, as well as the
          Fourth, Fifth, and Sixth Amendments, because he has
          a nsworn affidavit'' from an neye witness'' that
          proves his innocence; and

          the   charges violate     Due Process and      Equal
          Protection because there was ''no probable cause'' to
          arrest   him   on  ''hearsay'' evidence    from    an
          nunreliable'' witnessx
Because Jenkins acknowledges that                  filed         sort

appeal        raised   these        previously             court, his

Petition is subject        dismissal for lack of exhaustion .d




    2see Harris County District Clerk's Office website, available
   https://www.hcdistrictclerk.com (last visited Dec. 23, 2019).
    Bpetition , Docket Entry
                              II .   Diaeussion

       Because   Jenkins             pretrial    detainee        Petition

                           5 2241, which authorizes         federal writ of

habeas corpus where a prisoner can show that he                uin custody

violation           Constitution          laws      treaties          United

States.'' 28               2241(c)(3).                pretrial detainee
seek     federal              habeas corpus under 5                         the

                                are met :          the petitioner must

custody for purposes          224l (c); and        the petitioner must have
exhausted available state remedies .            See Dickerson v . Louisiana,

816 F.2d 220,       (5th Cir. 1987); see also Braden v. 30th Judicial
Circuit Court of Kentuckv?               S.                 1126-27   (1973).
Although Jenkins meets         first prerequisite           review by virtue

   his con finement at the Harris                Jail, he does not meet the

second prerequisite because           is apparent from the pleadings

he has not exhausted available state court remedies before seeking

relief      federal court .

           exhaust remedies      Texas,                          present

claims           Texas Court of Crim inal Appeals           filing an appeal

followed         petition        discretionary review

application for a writ of habeas corpus . See Myers v . Collins,

F .2d 1074,         (5th        1990) (exhaustion           be accomplished
directly

                                          pre-conviction context ,       Texas
prisoner confined after a

                                              Article

Code of Criminal Procedure with the judge              the court in which he
   indicted .      See Tex . Code Crim .           5

         denies habeas            under A rticle                  applicant's

remedy           take       direct appeal           interm ediate appellate

                                                          by the Texas Court

   Criminal Appeals.        See, e .q ., Ex parte Twyman ,       S .W .2d

952 (Tex . Crim . App . 1986) (citing Ex parte Payne, 618 S .W .2d 380,
           (Tex. Crim .        1981) (citations omittedl).
     Jenkins acknowledges that he has              raised his claim s in any

appeal and , as a result, he has            presented his allegations

review          Texas Court of Criminal Appealsx

facts    showing     that          remedy          unavailable    where

constitutional claim s are concerned .        He does not otherwise show

that exceptional circum stances are present              that federal

intervention is warranted.        See Younqer v . Harris,

                   (explaining that federal                      interfere

state crim inal proceedings unless                                          are

present)     The court concludes, therefore, that the pending federal

habeas                                         without prejudice for lack
   exhaustion .




     ssee Petition, Docket Entry
                        111 .   Certificate of Appealability

                 of the Rules Governing Section 2254 Cases requires

district                                         certificate           appealability

under                   5 2253 when entering a final order that is adverse

          petitioner .          Where the petitioner           prisoner in state

custody,            requirement            applies         petitions

under       U .S .C .      2241.    See Stringer v . Williams,

                    1998) ('N sectionq 2253 clearly does not encompass
challenges         federal detention under             2241.                clearly,

however, 5 2253 does encompass challenges                  state detention under

  2241.'').
          certificate             appealability                          unless

petitioner makes                 substantial    showing                denial

constitutional right,'' 28                     5 2253(c)                 requires

petitioner to demonstrate nthat                                             find the

district court ls assessment of

   w rong .''     Tennard v. Dretke,                           2562,            (2004)

(quoting Slack v. McDaniel,                        1595,          (2000)). Where



show        only that njurists              reason would find             debatable
whether          petition states           valid                the denial

constitutional right,'' but also that they nwould find it debatable

whether the district court was correct                      procedural ruling.''

Slack,                    at 1604.
        Reasonable jurists would not debate that the petitioner has
           exhausted     available                   remedies

Petition      premature . Therefore ,        certificate         appealability

           issue .

                         IV .   Conclusion and Order

    Based          the foregoing,         court ORDERS as follows:

            The Petition                      Habeas Corpus Under 28

                     5 2241 filed by London Jenkins (Docket Entry
            No .         DISMISSED without prejudice             lack of
            exhaustion .

    2.      The Application          Proceed W ithout Prepayment

            Fees                Jenkins    (Docket Entry

            GRAN TED .

                                                  is DEN IED .

    The Clerk shall provide a

Order      the petitioner .

    SIGNED at Houston, Texas,             this thea Kh     day of     -, 2019.

                                                                 e




                                                    -r    SIM LA K E
                                             UN IT ED STA T ES DI ST R ICT JUDG E
